198 S.W.3d 122 (2004)
359 Ark. 411
Carla Rajean PIGEON, Appellant,
v.
STATE of Arkansas, Appellee.
No. CR 04-1124.
Supreme Court of Arkansas.
November 11, 2004.
Bruce J. Bennett, Bentonville, for appellant.
No response.
PER CURIAM.
Bruce J. Bennett, attorney for appellant, Carla Rajean Pigeon, petitions this court under Ark. Sup.Ct. R. 3-5 to issue a writ of certiorari directing the court reporter, Sharon Fields, to complete the transcript in this case. Petitioner states that, due to a death in Ms. Fields's family, the court reporter was unable to prepare and file the transcript by October 15, 2004, the extended deadline, which was seven months from the date of judgment. Attorney Bennett asks for an additional thirty days for the court reporter to complete the transcript. Petitioner filed a partial record on October 15, 2004, the date the transcript was due. Arkansas Rule of Appellate Procedure Civil 5 E(2) states, "In no event shall the time be extended more than seven (7) months from the date of the entry of the judgment or order . . . ."
We issue the writ of certiorari directing Ms. Sharon Fields to complete and file the transcript in this matter within thirty days from the date of this order. The Supreme Court Clerk is directed to forward a copy of this per curiam to the Board of Certified Court Reporter Examiners for any action it may deem appropriate under its rules. See Epps v. State, 338 Ark. 551, 998 S.W.2d 419 (1999).